internal_revenue_service number release date index number ------------------ ------------------------------ ----------------------------------- ------------------------------ -------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ---------------------------- id no ---------- telephone number --------------------- refer reply to cc psi b05 plr-153349-08 date date legend coop ----------------------------------------------------------------------- -------------------------------------- ------------ -------------------------- ------------------------------------------------- ------------------------------------------------------ state a b company c dear --------------- this is in response to a request for rulings dated date and subsequent correspondence submitted by your authorized representative the rulings concern the interplay of the rules in subchapter_t of the internal_revenue_code concerning the taxation of cooperatives and their patrons and the calculation of the sec_199 deduction for certain cooperatives contained in sec_199 coop is a cooperative whose members are some --------b growers growing b on approximately ------------acres of land each year in state a shortly after it was formed coop requested and received a determination_letter dated --------------------------- confirming its status as an exempt sec_521 farmers’ cooperative thus among other things coop is entitled to exclude or deduct plr-153349-08 distributions to its members and other producers that qualify as per-unit retain allocations or patronage_dividends provided the requirements of subchapter_t are met the b are a row crop which is planted each year in the spring the harvest of the b begins around october at harvest the members of coop truck their b to various receiving stations owned and operated by coop coop currently ha sec_15 strategically located stations the b are stacked in large piles at the receiving stations until they are processed coop then processes the b over a period of approximately ----- to ---- months at -- ------ processing plants the principal product is pure c which is marketed in bulk form and in packaged form under certain brand names processing also results in several marketable by-products the by-products are marketed through a cooperative known as company of which coop is a member in the fall of ------- member growers and nonmember producers delivered --------- --------------tons of b to coop for processing the b had been grown on approximately --- ------------acres of land the b processing began as the b were delivered and the processing campaign lasted through ---------------- the b were processed into approximately ----------------pounds of c as described in greater detail below coop paid approximately dollar_figure--------million to b growers for the b delivered in the fall of ------- coop is a cooperative corporation organized under the state a general corporation law corporations organized under that law are required to operate in accordance with a cooperative plan which is described as a mode of operation whereby the earnings_of the corporation are distributed on the basis of or in proportion to the value of property bought from or sold to shareholders and or members or other persons section coop’s articles of incorporation provide that its purposes are to receive handle manufacture process and market the b and other agricultural products of its members and other producers to purchase handle and distribute agricultural supplies and equipment to its members and other patrons to perform any and all related_services for its members and other patrons and to engage in any other lawful purpose this cooperative shall be operated on a cooperative basis for the mutual benefit of its members and patrons article iii sec_1 coop is organized with capital stock article iv sec_1 each person who is admitted to membership is required to pay dollar_figure----- to purchase one share of membership common_stock article iv sec_2 members are also required to purchase shares of patron preferred_stock each share of patron preferred_stock carries with it the right and obligation to deliver b from one acre of land article iv sec_3 neither the common_stock nor the patron preferred_stock is entitled to receive dividends article iv sec_2 plr-153349-08 common_stock and sec_3 patron preferred_stock only the common_stock has the right to vote and because each member of coop owns one share of common_stock coop is organized on a one-member one-vote basis article iv sec_2 coop’s articles of incorporation require that a ll net_income savings of this cooperative in excess of dividends and additions to reserves shall be distributed to members and patrons on the basis of patronage as more particularly provided in the bylaws article v coop’s bylaws provide that it shall be operated on a cooperative basis article viii they go on to state that u pon delivering or selling or contracting to deliver or sell any products to this cooperative each member shall be entitled to the patronage refunds as described in these bylaws that arise out of the patronage transaction article viii most over --- of the ------- crop of the b that coop processes and markets are grown by members referred to as growers coop also processes and markets some b grown by certain nonmembers referred to as producers coop does business with both growers and producers on a patronage basis and treats them alike for patronage purposes coop does not process or market b grown by persons other than growers and producers growers are required to enter into a grower agreement producers are required to enter into a producer agreement the grower agreement and the producer agreement are identical in all material respects coop accepts b only from growers and producers and only as provided in the grower or producer agreements under the grower agreement a grower is permitted and obligated to grow or cause to be grown one acre of b for each share of patron preferred_stock the grower owns sec_1 of the grower agreement growers owning shares of patron preferred_stock in excess of the acres they plan to devote to b production are permitted to assign the growing rights attributed to those shares to nonmember growers referred to as producers under the producer agreement those producers are permitted and obligated to grow or cause to be grown one acre of b for each share of patron preferred_stock with respect to which the producer has been assigned growing rights sec_1 of the producer agreement growers and producers are required to designate the land on which they will raise b for delivery to coop each year sec_1 of both agreements the growers and producers agree to deliver all b grown on the designated acreage to coop sec_3 of both agreements plr-153349-08 when a grower or producer delivers b to a receiving station at the time of harvest the b are weighed the gross weight of the b is adjusted for dirt stones trash and other foreign substances determined on a sampling basis and a net weigh measured in tons is determined sec_3 of both agreements the b are also tested at the time of delivery to determine their c content section c of the grower agreement under both the grower agreement and the producer agreement growers and producers are entitled to receive a payment equal to the individual grower’s net tons of b accepted by the cooperative multiplied by the price per net ton of b accepted section a of the grower agreement for purposes of this ruling_request this amount is referred to as the b payment and as described below b payments are made in the form of cash advances a unit retain paid in a per-unit_retain_certificate and a final settlement paid in cash the price per net ton of b accepted is determined on a pooled basis for each year’s b crop by dividing the total_proceeds from that crop by the total net tons of b accepted section b of the grower agreement the grower agreement and the producer agreement provide that the total_proceeds is a net number - namely the amount after deducting from gross_sales all costs charges expenses and margins including reserves and unit retains but excluding payments to growers as are regularly and customarily deducted from gross_sales in accordance with the cooperative’s systems of accounting heretofore established section b of the grower agreement each grower and producer is entitled to receive the same amount per net ton of b delivered to each crop year subject_to an adjustment for c content section c of the grower agreement coop also offers certain incentives including a relaxing of the c content standards and an early tonnage delivery premium to encourage early delivery which allows coop to more efficiently handle and process the b of all growers and producers sections d and e of the grower agreement the grower agreement and the producer agreement provide that growers and producers will receive b payment in installments the initial payment is an advance made in cash on or about -------------------- for b delivered through ------------------- or on or about ----------------- for b delivered after -------- ------------------- section a of the grower agreement the second payment is an advance made in cash on the third friday in ------- section b of the grower agreement additional cash advances may be made from time to time in such amounts as coop may deem justifiable prior to final settlement section c of the grower agreement coop is authorized to withhold a unit retain from the price per net on of b accepted the unit retain must be evidenced in the records of the cooperative by unit plr-153349-08 retain credits in favor of the grower section b of the grower agreement growers are notified of the amount of the retain and issued a per-unit_retain_certificate during the payment period for the year coop’s per-unit retain_certificates have been treated as nonqualified within the meaning of sec_1388 of the code the pool is closed at year end -------------- as soon as possible after the audited financial statements for the year are available the final results of the pool are determined and a final settlement is made the final payment for the b must be made by ---------------- section d of the grower agreement customarily coop has made the final settlement payment in the form of cash by check thus according to coop the b payments that growers and producers receive with respect to each crop are determined on a pooled basis and are of three types cash advances made after the crop has been delivered and before the final settlement a unit retain withheld from the b payments and paid in the form of a nonqualified_per-unit_retain_certificate a final cash payment made after the final settlement for the crop pool coop’s articles of incorporation bylaws and grower agreements and producer agreements provide that if coop has any net_income savings annual income or annual savings then that amount will be paid to members and patrons as a patronage refund see article v of the articles of incorporation article ix of the bylaws and section a of the grower agreement this provision would come into play if for some reason coop did not distribute all of its earnings as b payments some year as a practical matter all of coop’s earnings have been shared on a patronage basis in the form of b payments so it has had no income to pay as a patronage refund and it has never paid a patronage refund in the event that coop incurs a loss in any year its bylaws provide that the loss shall first be charged against the capital reserves if any article xiv sec_1 the bylaws provide that if the loss exceeds the capital reserves and results from business done with or for members or patrons then the board_of directors of the cooperative shall recover the loss from prior years’ annual savings from business done with or for members and patrons by charging the loss against the patronage credit accounts of the members and patrons whose patronage business generated the loss on the basis of their patronage during the loss_year article xiv sec_2 plr-153349-08 coop has treated b payments made in cash as purchases for tax purposes and reported them on schedule a line of its form 1120-c the b payments made in the form of per-unit retain_certificates have not been excluded or deducted on coop’s form 1120-c because the certificates are non-qualified coop has not reported the advances made in cash as per-unit retain allocations paid money and therefore has not reported them on schedule a line 4b of its form 1120-c it has not reported the cash payment of the final settlement as a patronage_dividend paid in money on schedule h line 3a of its form 1120-c because of this reporting b payments paid in cash have entered into the determination for tax purposes of the value of coop’s inventories of c and by-products at year end coop did not add back either b payments paid in cash or in the form of per unit retain_certificates in its sec_199 computations for its --------------------------------and ----- ------- fiscal years coop did not claim any sec_199 deduction for any of those years and consequently it has not passed through sec_199 deduction to its grower and producer patrons in prior years recent developments have cause coop to reconsider how it should treat its b payments made in the form of cash for purposes of its tax_return reporting and its sec_199 computation coop now believes that all b payments that are cash advances should be classified as per-unit retain allocations paid in money it believes that the unit retains paid in the form of per-unit certificates should be classified as per-unit retain allocations paid in certificates it believes that payment of the final settlement in cash should be treated as a patronage_dividend paid in money coop plans to begin reporting b payments in this manner starting with its tax_return for its fiscal_year ended ----------------------- beginning with its fiscal_year ended ----------------------- coop plans to begin disregarding b payments made in cash for purposes of computing its qualified_production_activities_income and its taxable_income and it plans to begin passing through to grower and producer patrons all or a portion of its sec_199 deduction based on the foregoing coop requests the following rulings the b payments paid in form of cash advances to growers and producers each year constitute per-unit retain allocations paid in money within the meaning of sec_1382 of the code plr-153349-08 the b payments paid in cash each year as a final settlement constitute patronage_dividends paid in money within the meaning of sec_1382 of the code for purposes of computing its sec_199 domestic_production_activities_deduction coop’s qualified_production_activities_income and taxable_income should pursuant to sec_199 of the code be computed without regard to any deduction for b payments paid in cash as advances or as a final settlement subchapter_t cooperatives are permitted to exclude or deduct distributions to their patrons that qualify as patronage_dividends or per-unit retain allocations provided those distributions otherwise meet the requirements of subchapter_t of the code sec_1388 of the code defines the term per-unit_retain_allocation to mean any allocation by an organization to which part i of this subchapter applies to a patron with respect to products marketed for him the amount of which is fixed without reference to net_earnings of the organization pursuant to an agreement between the organization and the patron per-unit retain allocations purs may be made in money property or certificates per-unit retain allocations paid in money and in property are excludable or deductible under sec_1382 of the code per-unit retain allocations paid in certificates are deductible under sec_1382 if the certificates are qualified if the certificates are nonqualified the cooperative is permitted a deduction under b or a tax_benefit figured under sec_1383 when the certificates are later redeemed sec_1388 of the code provides that the term patronage_dividend means an amount_paid to a patron by a cooperative on the basis of the quantity or value of business done with or done for such patron sec_1388 provides that a patronage_dividend is an amount_paid under an obligation that must have existed before the cooperative received the amount so paid sec_1388 provides that patronage_dividend means an amount_paid to a patron that is determined by reference to the net_earnings of the cooperative from business done with or for its patrons that section further provides that a patronage_dividend does not include any amount_paid to a patron to the extent that such amount is out of earnings other than from business done with or for patrons sec_1_1382-3 of the income_tax regulations states that income derived from sources other than patronage means incidental income derived from sources not directly related to the marketing purchasing or service activities of the cooperative association sec_1382 of the code provides that except as provided in sec_1382 the gross_income of any cooperative shall be determined without any adjustment as a reduction in gross_receipts an increase in cost_of_goods_sold or otherwise by reason of plr-153349-08 any allocation or distribution to a patron out of net_earnings or by reason of any amount_paid to a patron as per-unit retain allocations sec_1382 of the code provides in part that in determining the taxable_income of a cooperative there shall not be taken into account amounts paid during the payment period for the taxable_year as patronage_dividends to the extent paid in money qualified written notices of allocation or other_property with respect to patronage occurring during such taxable_year sec_1_1382-2 provides in part that there is allowed as a deduction from the gross_income of any cooperative to which part i of subchapter_t applies amounts paid to patrons during the payment period for the taxable_year as patronage_dividends with respect to patronage occurring during such taxable_year but only to the extent that such amounts are paid in money qualified written notices of allocation or other_property other than nonqualified written notices of allocation sec_1388 of the code defines the term nonqualified written notices of allocation as meaning a written_notice_of_allocation other than a qualified_written_notice_of_allocation or a qualified_check that is not cashed on or before the 90th day after the close of the payment period for the taxable_year for which the distribution of which it is part is paid sec_1382 of the code provides in part that in determining the taxable_income of a cooperative there shall not be taken into account amounts paid during the payment period for the taxable_year as per-unit retain allocations paid in money other_property or qualified certificates with respect to marketing occurring during such taxable_year sec_1382 of the code provides that for purposes of sec_1382 in the case of a pooling arrangement for marketing products the patronage shall be treated as occurring during the taxable_year the pool closes and the marketing of products shall be treated as occurring during any taxable years the pool is open though sec_1382 of the code is awkwardly drafted the flush language of sec_1382 clarifies what it means for an item not to be taken into account it states that for purposes of this title a patronage_dividend is treated as an item_of_gross_income and as a deduction therefrom and a per-unit_retain_allocation in money or qualified certificates are treated as a deduction in arriving at gross_income sec_1382 of the code provides in part that the payment period for any taxable_year is the period beginning with the first day of such taxable_year and ending with the fifteenth day of the ninth month following the close of such year thus per-unit retain allocations paid in money or qualified certificates are deductions in arriving at gross_income if paid within the payment period for the taxable_year because patronage_dividends paid in money and qualified certificates are treated plr-153349-08 as deductions in arriving at gross_income form 990-c and new form 1120-c requires such dividends to be reported on schedule h as a deduction from gross_income because a per-unit retain allocations paid in money or qualified certificates are treated as a deduction in arriving at gross_income they are reported on schedule a of the form 990-c which represents the cooperative’s cost_of_goods_sold this does not change the fact that coop is allowed a full deduction under sec_1382 of the code for per-unit retains paid in money or qualified certificates we note that in order to prevent a cooperative from deducting the per-unit retain allocations made in money or qualified certificates for the second time when the associated product is sold the cost_of_goods_sold mechanism associated with inventory must be adjusted to reflect the deductions allowable under subchapter_t specifically cooperatives need to include the purs in inventory cost for purposes of making inventory and sec_263a of the code computations and then adjust the ending inventory and cost_of_goods_sold to prevent double deduction of the purs the adjustments can be made to either the inventory or the line item deduction for the purs in other words if the purs are deducted on a deduction line in the cooperative's tax_return they should be removed entirely from the ending inventory and cost_of_goods_sold computed for the tax_year alternatively if the purs are not deducted on a deduction line in the tax_return the purs reflected in the ending inventory should be removed and included in the cost_of_goods_sold amount for that tax_year this procedure will allow the cooperative to deduct the purs once while also preserving the integrity of its sec_263a calculation under sec_199 of the code patrons that receive a qualified_payment from a specified agricultural or horticultural cooperative are allowed a deduction for an amount allocable to their portion of the qualified_production_activities_income qpai of the organization received as a qualified patronage_dividend or per-unit_retain_allocation which is paid in qualified per-unit retain_certificates in particular sec_199 requires the cooperative to be engaged in the manufacturing production growth or extraction in whole or significant part of any agricultural or horticultural product or in the marketing of agricultural or horticultural products under sec_199 in the case of a cooperative engaged in the marketing of agricultural and horticultural products the cooperative is treated as having manufactured produced grown or extracted mpge in whole or significant part any qualifying_production_property marketed by the cooperative that its patrons have mpge this is known in the industry as the cooperative attribution rule in addition sec_199 requires the cooperative to designate the patron’s portion of the income allocable to the qpai of the organization in a written notice mailed by the cooperative to its patrons no later than the 15th day of the ninth month following the close of the tax_year under sec_1_199-6 for purposes of determining a cooperative’s sec_199 deduction the cooperative’s qpai and taxable_income are computed without taking plr-153349-08 into account any deduction allowable under sec_1382 or c of the code relating to patronage_dividends per-unit retain allocations and nonpatronage distributions an agricultural or horticultural cooperative is permitted to pass-through to its patrons all or any portion of its sec_199 deduction for the year provided it does so in the manner and within the time limits set by sec_199 of the code when a cooperative passes-through all or any portion of the sec_199 deduction the cooperative remains entitled to claim the entire sec_199 deduction on its return provided that it does not create or increase a patronage tax loss but is required under sec_199 to reduce the deduction or exclusion it would otherwise claim under sec_1382 for per-unit retain allocations and patronage_dividends sec_1_199-6 provides that a qualified_payment received by a patron of a cooperative is not taken into account by the patron for purposes of sec_199 sec_1_199-6 defines the term qualified_payment to mean any amount of a patronage_dividend or per-unit_retain_allocation as described in sec_1385 or of the code received by the patron from a cooperative that is attributable to the portion of the cooperative’s qpai for which the cooperative is allowed a sec_199 deduction for this purpose patronage_dividends and per-unit retain allocations include any advances on patronage and per-unit retains paid in money during the taxable_year sec_1_199-6 provides that sec_1_199-6 is the exclusive method for the cooperative and its patrons to compute the amount of the sec_199 deduction the effect of these sections is that the cooperative will compute the entire sec_199 deduction at the cooperative level and that none of the distributions whether patronage_dividends or per-unit retain allocations received from the cooperative will be eligible for sec_199 in the patron’s hands that is the patron may not count the qualified_payment received from the cooperative in the patron’s own sec_199 computation whether or not the cooperative keeps or passes through the sec_199 deduction accordingly the only way that a patron can claim a sec_199 deduction for a qualified_payment received from a cooperative is for the cooperative to pass- through the sec_199 amount in accordance with the provisions of d of the code and the regulations thereunder coop’s b payments paid in form of cash advances qualify as per-unit retain allocations within the meaning of sec_1388 of the code because they were distributed with respect to b that coop markets for its patrons and by the fact that the patrons receive the payments based on the quantity of b delivered the b payments are determined without reference to the coop’s net_earnings the b payments were paid pursuant to a contract with the patrons establishing the necessary pre-existing agreement and obligation and the b payments were paid within the payment period of sec_1382 plr-153349-08 based on the foregoing we rule as requested that the b payments paid in form of cash advances to growers and producers each year constitute per-unit retain allocations paid in money within the meaning of sec_1382 of the code the b payments paid in cash each year as a final settlement constitute patronage_dividends paid in money within the meaning of sec_1382 of the code for purposes of computing its sec_199 domestic_production_activities_deduction coop’s qualified_production_activities_income and taxable_income should pursuant to sec_199 of the code be computed without regard to any deduction for b payments paid in cash as advances or as a final settlement no opinion is expressed or implied regarding the application of any other provisions of the code or regulations specifically no opinion is expressed or implied regarding coop’s reporting of patronage_dividends under sec_6044 of the code this ruling is directed only to the taxpayer that requested it under sec_6110 of the code it may not be used or cited as precedent in accordance with a power_of_attorney filed with the request a copy of the ruling is being sent to your authorized representative sincerely yours paul f handleman paul f handleman chief branch office of the associate chief_counsel passthroughs special industries
